Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 26, 2019

The Court of Appeals hereby passes the following order:

A19I0212. RISA AMY POWELL AS TRUSTEE OF FAITH FOUNDATION
     TRUST v. FENN PROPERTIES.

      On March 11, 2019 the trial court entered an order granting a “Motion to Begin
Partitioning Proceedings Pursuant to the Uniform Partition of Heirs Property Act”
filed by the plaintiff Fenn Properties and an order denying a “Motion to Transfer
Venue” filed by one of the defendants in this case, Risa Amy Powell. The trial court
entered a certificate of immediate review of both of these orders on March 22, 2019,
and Powell filed this application for interlocutory appeal on April 1, 2019. We,
however, lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. A timely certificate of immediate review is a jurisdictional
requirement. See Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23, 24 (2)
(209 SE2d 715) (1974). If the certificate of immediate review is not entered within
the prescribed ten-day period, it is untimely, and the party seeking review must wait
until the final judgment to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga.
175, 176 (200 SE2d 748) (1973).
      Here, the certificate of immediate review was entered eleven days after entry
of the orders on appeal. Although the trial court signed the certificate of immediate
review on March 21, 2019, the relevant date for determining the timeliness of the
certificate is the date it was entered. See Van Schallern v. Stanco, 130 Ga. App. 687
(204 SE2d 317) (1974). Accordingly, because the trial court did not enter the
certificate of immediate review within ten days of entry of the order at issue, we lack
jurisdiction to consider this application, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/26/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.